            Case 3:20-cv-05423-BHS Document 41 Filed 06/23/20 Page 1 of 5




 1                                                   The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   DREW MACEWEN, et al.,                    NO. 3:20-cv-05423-BHS
10                             Plaintiffs,    DEFENDANT GOVERNOR
                                              JAY INSLEE’S LCR 7(g)
11        vs.                                 SURREPLY MOVING TO STRIKE
12   GOVERNOR JAY INSLEE, in his              PORTIONS OF PLAINTIFFS’
     official capacity as the Governor of     REPLY AND SUPPORTING
13   Washington,                              DECLARATION OF
                                              DR. VINCENT SEAMAN
14                             Defendant.
15

16

17

18

19

20

21

22

23

24

25

26
     DEFENDANT’S LCR 7(g) SURREPLY                   ATTORNEY GENERAL OF WASHINGTON
                                                          Complex Litigation Division
     MOVING TO STRIKE PORTIONS OF                          800 5th Avenue, Suite 2000
     PLAINTIFFS’ REPLY AND                                  Seattle, WA 98104-3188
     SUPPORTING DECLARATION                                      (206) 474-7744
     NO. 3:20-CV-05423-BHS
            Case 3:20-cv-05423-BHS Document 41 Filed 06/23/20 Page 2 of 5




 1                                      I.         INTRODUCTION
 2          For the first time on reply, Plaintiffs introduce a new declaration from

 3   Dr. Vincent Seaman, Dkt. #39, a self-identified epidemiological expert offered to support

 4   Plaintiffs’ primary factual contention in this lawsuit—their allegation that COVID-19’s “threat

 5   is almost exclusively confined to certain vulnerable groups.” Dkt. #13 ¶ 148; see, e.g., Dkt. #39

 6   ¶ 39 (opining that “a well-defined and relatively small sub-population is most at risk for serious

 7   illness and/or death from COVID-19”). Although Plaintiffs describe Dr. Seaman as a “rebuttal”

 8   expert, Dkt. #37 at 3, he in fact does not rebut any evidence adduced by the Governor, nor even

 9   attest to having read either the Governor’s Response or the Declaration of Dr. Kathy Lofy. See

10   Dkt. #39 ¶ 11 (identifies all materials reviewed). The Seaman Declaration is not a rebuttal

11   submission and should be stricken as new expert material that must have been included in

12   Plaintiffs’ Motion.

13          Plaintiffs’ reply also develops a new legal argument, namely that Proclamation 20-19,

14   which suspends most residential evictions during the COVID-19 crisis, violates the Takings

15   Clause. See Dkt. #37 at 12–14. Not only did Plaintiffs’ Motion for Preliminary Injunction not

16   develop this argument—burying its single passing reference to Proclamation 20-19 on page 28—

17   but Plaintiffs’ Amended Complaint does not so much as mention Proclamation 20-19, let alone

18   plead a claim against it. The Court should strike this new legal theory, too.

19                                           II.    ARGUMENT
20          “It is well established that new arguments and evidence presented for the first time in

21   Reply are waived.” Docusign, Inc. v. Sertifi, Inc., 468 F. Supp. 2d 1305, 1307 (W.D. Wash.

22   2006); Amazon.com LLC v. Lay, 758 F. Supp. 2d 1154, 1171 (W.D. Wash. 2010) (“Arguments

23   cannot be raised properly for the first time on reply.”). It is likewise improper on reply to file

24   declarations with new allegations. Goldmanis v. Insinger, No. C13-2035-JCC, 2014 WL

25   3739430, at *4 (W.D. Wash. July 29, 2014), aff’d in part, dismissed in part, 679 F. App’x 605

26   (9th Cir. 2017) (granting motion to strike reply declaration containing “new allegations not
     DEFENDANT’S LCR 7(g) SURREPLY                   1             ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
     MOVING TO STRIKE PORTIONS OF                                        800 5th Avenue, Suite 2000
     PLAINTIFFS’ REPLY AND                                                Seattle, WA 98104-3188
     SUPPORTING DECLARATION                                                    (206) 474-7744
     NO. 3:20-CV-05423-BHS
            Case 3:20-cv-05423-BHS Document 41 Filed 06/23/20 Page 3 of 5




 1   addressed in the initial motion”). The proper remedy is to strike such material, and courts in this
 2   district routinely strike expert opinions and arguments that are improperly submitted on reply,
 3   see, e.g., id.; Bund v. Safeguard Properties LLC, No. C16-920 MJP, 2018 WL 5112642, at *3
 4   (W.D. Wash. Oct. 19, 2018), because they would otherwise “deprive[] the opposing party of an
 5   opportunity to respond,” Horizon Air Indus., Inc. v. Airline Prof’ls Assoc., No. 2:13-CV-681
 6   RSM, 2014 WL 2896001, at *4 (W.D. Wash. June 25, 2014).
 7   A.     The Court Should Strike Seaman Declaration and All References to It
 8          The Seaman Declaration, Dkt. #39, is full of new evidence to support Plaintiffs’ primary
 9   factual contention in this case—that “COVID-19 is a crisis of the very elderly, infirm, ailing
10   population,” Dkt. #13 ¶ 32—and is thus improper material in support of their Reply. Plaintiffs
11   could easily have foreseen the need for Dr. Seaman’s Declaration (which is, in any event, of
12   negligible value), yet they never disclosed any intention to submit an expert declaration or
13   identified him in their opening motion, Dkt. #14, depriving the Governor of any opportunity to
14   respond to his assertions. Moreover, though Plaintiffs describe Dr. Seaman as a “rebuttal”
15   declarant, they fail to identify what aspect of the Governor’s opposition materials he purports to
16   rebut. The truth is, the Seaman Declaration is not rebuttal material at all, but rather introduces
17   new purported evidence in support of the same factual assertions Plaintiffs made in their opening
18   brief. Compare Dkt. #37 at 7 (“being infected with SARS-CoV-2 poses slightly less risk of
19   adverse health consequences than being infected with the seasonal flu.”), with Dkt. #14 at 20
20   (describing a flu pandemic as “even more deadly than COVID-19”). The Court should therefore
21   strike the Seaman Declaration and all references to it. Bund, 2018 WL 5112642 at *3.
22   B.     The Court Should Strike All References to Proclamation 20-19
23          Plaintiffs’ Reply argues that Proclamation 20-19, which imposes a temporary
24   moratorium on most residential evictions, constitutes a taking. See Dkt. #37 at 12–14. As
25   explained in the Governor’s Response, see Dkt. #31 at 27, the Amended Complaint does not
26   plead a takings claim—a fact Plaintiffs do not appear to dispute, see Dkt. #37 at 12–14. Nor does
     DEFENDANT’S LCR 7(g) SURREPLY                 2               ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
     MOVING TO STRIKE PORTIONS OF                                        800 5th Avenue, Suite 2000
     PLAINTIFFS’ REPLY AND                                                Seattle, WA 98104-3188
     SUPPORTING DECLARATION                                                    (206) 474-7744
     NO. 3:20-CV-05423-BHS
              Case 3:20-cv-05423-BHS Document 41 Filed 06/23/20 Page 4 of 5




 1   the Amended Complaint plead any claim against Proclamation 20-19, which it does not even
 2   mention. Though Plaintiffs’ Motion references Proclamation 20-19 once, Dkt. #14 at 28,
 3   Proclamation 20-19 is not included in the Motion’s Section entitled “Proclamations” in the
 4   “Facts In Support Of Motion,” which specifically identifies only Proclamation 20-05,
 5   Proclamation 20-25 (which Plaintiffs correctly describe as a “stay-at-home order,” id. at 4), and
 6   amendments to the latter, id. at 3–7. Likewise, Plaintiffs’ Proposed Order requests a preliminary
 7   injunction against “enforcement of the stay-at-home orders,” but does not mention Proclamation
 8   20-19 or the residential evictions moratorium. Dkt. #27 at 1.
 9            On reply, Plaintiffs for the first time focus their takings claim (itself not pled) on
10   Proclamation 20-19 and its “prohibition on eviction of any tenant whose tenancy is subject to
11   the Landlord Tenant Act.” Dkt. #37 at 13 & n.17. This is an improper expansion of their
12   arguments and claims on reply, and if not stricken would deprive the Governor of the opportunity
13   to respond. See Jachetta v. United States, 653 F.3d 898, 912 (9th Cir. 2011) (plaintiff
14   “waived his argument . . . because he developed it for the first time in his reply brief”). The
15   Court should therefore strike all references and argument related to Proclamation 20-19 in
16   Plaintiffs’ Reply. Amazon.com LLC, 758 F. Supp. 2d at 1171.
17                                              III.     CONCLUSION
18            Because the Seaman Declaration and Plaintiffs’ argument regarding Proclamation 20-19
19   are new and not proper on reply, the Governor requests that the Court strike (1) the declaration
20   of Dr. Seaman and all references to it, and (2) all references and argument related to Proclamation
21   20-19 in Plaintiffs’ reply brief. 1
22

23

24

25            1
                The references to Dr. Seaman’s Declaration in Plaintiffs’ Reply that should be stricken are at pages 3:12–
     14, 4:6–8, 6:10–12, 6:23–25, and 7:1–11. The references to Proclamation 20-19 that should be stricken are at pages
26   8:16–17, 9:13, 12:21–22, 13:10–11, 13:17–22 & n.17, 14:3–15, and 14:18.
     DEFENDANT’S LCR 7(g) SURREPLY                          3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                    Complex Litigation Division
     MOVING TO STRIKE PORTIONS OF                                                    800 5th Avenue, Suite 2000
     PLAINTIFFS’ REPLY AND                                                            Seattle, WA 98104-3188
     SUPPORTING DECLARATION                                                                (206) 474-7744
     NO. 3:20-CV-05423-BHS
            Case 3:20-cv-05423-BHS Document 41 Filed 06/23/20 Page 5 of 5




 1          Dated this 23rd of June 2020.
 2                                          ROBERT W. FERGUSON
                                            Attorney General
 3
                                            s/ Zachary Pekelis Jones
 4                                          ZACHARY PEKELIS JONES, WSBA No. 44557
                                            BRENDAN SELBY, WSBA No. 55325
 5                                            Assistant Attorney General
                                              Complex Litigation Division
 6                                          EMMA S. GRUNBERG, WSBA No. 54659
                                            JEFFREY T. EVEN, WSBA No. 20367
 7                                          PAUL M. WEIDEMAN, WSBA No. 42254
                                              Deputy Solicitors General
 8                                          800 Fifth Avenue, Suite 2000
                                            Seattle, WA 98104
 9                                          (206) 254-4270
                                            (206) 332-7089
10                                          (206) 521-3222
                                            (360) 586-0728
11                                          (360) 753-7085
                                            brendan.selby@atg.wa.gov
12
                                            zach.jones@atg.wa.gov
13                                          emma.grunberg@atg.wa.gov
                                            jeffrey.even@atg.wa.gov
14                                          paul.weideman@atg.wa.gov
15                                          Attorneys for Defendant Jay Inslee,
                                            Governor of Washington
16

17

18

19

20

21

22

23

24

25

26
     DEFENDANT’S LCR 7(g) SURREPLY          4               ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
     MOVING TO STRIKE PORTIONS OF                                 800 5th Avenue, Suite 2000
     PLAINTIFFS’ REPLY AND                                         Seattle, WA 98104-3188
     SUPPORTING DECLARATION                                             (206) 474-7744
     NO. 3:20-CV-05423-BHS
